DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 11/03/2021.
        Claims 4, 6, 13-14 and 16 have been amended.
 
        Claim 3 has been canceled.

        Claims 1-2 and 7-12 have been withdrawn
 
        Claims 5 and 15 have been remained.
        Claims 1-2 and 4-16 are currently pending in the application.
                                              Examiner’s Amendment

2.       An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:

        IN CLAIM
       According t the election without traverse on 07/22/2021, the application has been amended as follows:
       Claims 1-2 and 7-12 have been canceled.
       Claims 4-6 and 13-16 are currently pending in the application
                       Examiner’s Statement of Reasons for Allowance
3.     Claims 4-6 and 13-16 are allowed.
4.     The following is an examiner’s statement of reasons or allowance:

                                                            Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892